           Case 2:18-cv-03723-JDW Document 116 Filed 11/10/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES EVERETT SHELTON,

                Plaintiff,
                                                    Case No. 2:18-cv-03723-JDW
        v.

 FCS CAPITAL LLC, et al.,

                Defendants.
 JACOVETTI LAW, P.C., et al.,

                Plaintiffs,
                                                    Case No. 2:20-cv-00163-JDW
      v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.

                                             ORDER

       AND NOW, this 10th day of November, 2020, it is ORDERED that Paragraph 3 of this

Court’s Order dated November 4, 2020 (ECF No. 114) is AMENDED to read as follows:

“Effective today, and until November 4, 2021, in the event that Mr. Thomas initiates any new

action in this Court (via Complaint, Notice of Removal, miscellaneous action, etc.), the Clerk of

Court shall receive and docket the filing and send it to the undersigned for review.”

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
